        Case 1:18-cv-03255-DKC Document 7 Filed 11/10/20 Page 1 of 2

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                          :
CHACCI A. GELALCHA
                                          :

       v.                                 :    Civil Action No. DKC 18-3255

                                          :
DOMINO’S PIZZA
                                          :

                        MEMORANDUM OPINION AND ORDER

       Plaintiff filed this action on October 19, 2018, alleging

that she suffered harm because Defendant served meat.                     Plaintiff

asserted that “meat is animal flesh [that] contains bacteria” and

that “[b]acteria is a fungus that can kill humans.”                   ECF No. 1 at

6.     On November 2, 2018, the case was dismissed prior to the

issuance    of   a    summons   because       the   court    found   no   basis   for

jurisdiction.

       On October 26, 2020, Plaintiff filed a motion requesting that

the entire case be sealed.        (ECF No. 6).        In support of her motion,

she asks that the court consider the factors in United States of

America v. Mary Sue Hubbard, 650 F.2d 293 (D.C.Cir. 1981).

       There is a well-established common law right to inspect and

copy    judicial     records    and   documents.            See   Nixon   v.   Warner

Communications, Inc., 435 U.S. 589, 597 (1978).                       If competing

interests outweigh the public’s right of access, however, the court

may, in its discretion, seal those documents from the public’s

view.   Before ordering that any document be sealed, the court must

undertake certain procedures to assure that all relevant interests
           Case 1:18-cv-03255-DKC Document 7 Filed 11/10/20 Page 2 of 2

are considered.        The relevant standard in this district is set

forth by Local Rule 105.11, which provides:

              Any motion seeking the sealing of pleadings,
              motions, exhibits or other papers to be filed
              in the Court record shall include (a) proposed
              reasons   supported    by   specific   factual
              representations to justify the sealing and (b)
              an explanation why alternatives to sealing
              would not provide sufficient protections.

        Plaintiff’s     motion     contains    neither     specific    factual

representations that would justify sealing nor an explanation as

to   why     alternatives    to   sealing   would   not   provide   sufficient

protections.       None of the original papers were filed under seal

and this action has been a matter of public record for two (2)

years.       Plaintiff fails to identify any information in need of

protection and does not explain what sealing the case at this late

date would accomplish.

        Accordingly, it is this 11th day of November, 2020, by the

United States District Court for the District of Maryland, ORDERED

that:

        1.    Plaintiff’s motion to seal the entire case from public

view (ECF No. 6) BE, and the same hereby IS, DENIED;

        2.    The Clerk of Court is DIRECTED to mail a copy of this

Order to Plaintiff.

                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                        2
